Citation Nr: 1020966	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a head 
injury.  

2.  Whether a December 1956 rating decision that granted 
service connection and assigned a zero percent rating for 
anxiety reaction should be revised or reversed on the basis 
of clear and unmistakable error (CUE).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, L.C.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to June 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's claim of service connection for 
residuals of a head injury and found that the December 1956 
rating decision that granted service connection and assigned 
a zero percent rating for anxiety reaction was not clearly 
and unmistakably erroneous.  The Board remanded these claims 
for additional development in October 2009.  The Veteran 
testified before the Board in March 2010.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim of service connection for residuals of a head 
injury was previously denied in a May 1996 Board decision; 
the Veteran did not appeal that decision.  

2.  Additional evidence received since the Board's May 1996 
decision is new to the record, but is cumulative or 
redundant, does not relate to an unestablished fact necessary 
to substantiate the merits of the claim, and does not raise a 
reasonable possibility of substantiating the claim.

3.  Entitlement to service connection for anxiety reaction 
was granted, and a zero percent disability rating was 
assigned in a December 1956 rating decision.  The Veteran was 
notified of the decision and his appellate rights and did not 
file an appeal.

4.  The December 1956 rating decision which granted service 
connection and assigned a zero percent rating for anxiety 
reaction was consistent with and reasonably supported by the 
evidence then of record, and the existing legal authority, 
and it did not contain undebatable error that would have been 
manifestly changed the outcome.


CONCLUSIONS OF LAW

1.  The May 1996 Board decision that denied service 
connection for residuals of a head injury is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since the 
Board's May 1996 denial of service connection for residuals 
of a head injury, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

3.  The December 1956 rating decision that granted service 
connection and assigned a zero percent rating for anxiety 
reaction is final.

4.  The December 1956 rating decision that granted service 
connection and assigned only a 0 percent rating for anxiety 
reaction was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
veteran's claim of CUE in the prior rating decisions, as a 
matter of law.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not apply 
to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 
(2001)(en banc) (holding VCAA does not apply to Board CUE 
motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) 
(holding VCAA does not apply to RO CUE claims).  The general 
underpinning for the holding that the VCAA does not apply to 
CUE claims is that regulations and numerous legal precedents 
establish that a review for CUE is only upon the evidence of 
record at the time the decision was entered (with exceptions 
not applicable in this matter).  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. 
§ 5109A that RO CUE must be based upon the evidence of record 
at the time of the decision); Disabled Am. Veterans v. Gober, 
234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE 
regulations to this effect).

With regard to the new and material claim, under the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 
C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In October 2007, a VCAA letter was issued to the Veteran with 
regard to his claim to reopen entitlement to service 
connection.  Such letter predated the February 2008 AOJ 
decision.  The VCAA letter notified the Veteran of what 
information and evidence is needed to substantiate his claim 
to reopen, claim of service connection, the information and 
evidence that must be submitted by the claimant, the 
information and evidence that will be obtained by VA, and the 
information and evidence necessary to establish a disability 
rating and effective date.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004); see also Kent v. Nicholson, 20 
Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The contents of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records, post-service medical 
records, and lay statements and testimony.  There is no 
indication of relevant, outstanding records which would 
support the claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The Board has not requested a 
VA examination and opinion, as with a claim to reopen the 
statutory duty to assist does not arise if new and material 
evidence has not been presented to reopen the claim.  
Anderson v. Brown, 9 Vet. App. 542, 546 (1996).



New and Material Evidence 

The Veteran's request to reopen his claim of entitlement to 
service connection for residuals of head injury was received 
in August 2007, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a January 1981 decision, the RO denied entitlement to 
service connection for residuals of a head injury.  In 
February 1988, the Veteran filed a claim to reopen, which was 
denied by the RO in a March 1988 rating decision on the basis 
that new and material evidence had not been received.  The 
Veteran perfected an appeal to the Board.  In the April 1989 
Board decision, reference was made that it was not apparent 
that the Veteran had received notice of the January 1981 
decision, thus, the Board conducted a de novo review of the 
Veteran's claim of service connection for residuals of head 
injury.  

Of record at the time of the April 1989 Board decision were 
service treatment records which did not reflect a head 
injury, statements from the Veteran, and post-service VA 
examination reports.  An April 1988 statement from the 
Veteran indicating that he had suffered a head injury during 
service that developed into migraine headaches, memory loss, 
and nervousness.  He provided a description of the events 
surrounding the head injury that, depending on the particular 
account, allegedly occurred at some point between 1950 and 
1953.  Service treatment records were negative, however, for 
a head injury.  An April 1956 psychiatric evaluation 
reflected that the Veteran had incurred a head injury while a 
prisoner of war of the Japanese government prior to his 
active military service; residuals of this head injury were 
not noted.  In the April 1988 statement from the Veteran, he 
contended that service records reporting that he had suffered 
a head injury while a civilian prisoner of war during the 
occupation of Guam by the Japanese government during World 
War II were false.  Based upon a review of the evidence of 
record, the Board determined that service connection was not 
warranted as service treatment records did not show findings 
or complaints of residuals of a head injury, and the evidence 
did not support a finding that he had residuals of a head 
injury due to his military service.  In particular, the Board 
relied on not only the absence of medical records regarding 
the lack of extensive treatment alleged to have been accorded 
for a severe head injury at some point during the Veteran's 
period of active service, but also on statements in the 
service records that the Veteran had not received any 
significant treatment or hospitalization during active 
service for any disease or injury whatsoever.  Specifically, 
in an April 1956 service record, it was noted that "[a] 
review of the health record reveals no other significant 
admission to the sick list." 

In November 1989, the Veteran filed a claim to reopen 
entitlement to service connection for traumatic brain 
disease, which was denied in a November 1990 rating decision 
on the basis that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for residuals of a head injury.  The Veteran 
perfected an appeal to the Board.  

The evidence received subsequent to the April 1989 Board 
decision, and of record at the time of the May 1996 Board 
decision included statements from the Veteran and his spouse, 
L.C.  The Board determined that such statements were 
cumulative of the earlier statements of record.  Moreover, 
the Board determined that L.C.'s statements were not material 
as she did not meet the Veteran until 1986 or 1987, well 
after the events in question occurred, and her statements 
necessarily relied upon a version of events related to her by 
the Veteran.  Medical records were also associated with the 
record, in particular a May 1995 psychological assessment, 
which related his psychiatric state to residuals of head 
injury alleged to have been incurred during active service.  
Similarly, a May 1995 VA neuropsychiatric examination report 
also discussed the Veteran's account of a head injury 
incurred in service, and the diagnosis was "[s]tatus post 
head trauma 1952 secondary to gunshot wound and post 
traumatic headaches."  The Board determined, however, that 
such statements pertaining to the alleged head injury 
contained in the medical reports had previously been 
considered and rejected by the Board, and the physicians had 
not formed the opinions on a basis separate from the 
Veteran's recitation of his medical and service background.  
The Board, thus, determined that new and material evidence 
had not been received to reopen the claim of service 
connection for residuals of a head injury.

According to the law in effect in 1996, decisions of the 
Board were final, except for claims involving suits on 
insurance and housing and small business loans, which were 
subject to court review.  See 38 C.F.R. § 20.1100 (1996).  
Reconsideration by the Board could have been accorded based 
upon an allegation of obvious error of fact or law by a 
claimant or his/her representative, or on the Board's own 
motion; upon the discovery of new and material evidence in 
the form of relevant service department records or reports; 
or upon allegation that an allowance of benefits by the Board 
had been materially influenced by false or fraudulent 
evidence submitted by or on behalf of the claimant.  See 
38 C.F.R. § 20.1000 (1996).  No such motion for 
reconsideration was made by the Veteran or any 
representative, and there was no indication that any error 
had been made such that the Board reconsidered the claim on 
its own motion.  Thus, the Board's May 1996 decision is 
final.

The Veteran applied to reopen his claim of service connection 
for residuals of a head injury in August 2007.  The Board 
finds that the evidence received since the last final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
Veteran's claim.

In support of his application to reopen his claim of service 
connection, the Veteran and his spouse, L.C., testified at a 
March 2010 hearing before the Board.  Testimony revealed, in 
pertinent part, that the Veteran had incurred a head injury 
during his service in Korea in 1953 when he had gotten shot 
in the right side of his head.  He testified that he was 
hospitalized in service for his injury from September 1953 to 
December 1953 and that he received treatment for his head 
injury at the Boston VA Medical Center (VAMC) in 1956.  As 
detailed hereinabove and as previously considered by the 
Board in the April 1989 and May 1996 Board decisions, service 
treatment records do not reflect treatment for residuals of a 
head injury in 1953.  Likewise, the Board notes that an 
October 1956 VA examination report from the Boston VAMC 
reflects treatment for nerves and complaints of occasional 
headaches.  Such examination report does not reflect 
treatment related to residuals of a head injury.  In any 
event, such evidence was of record, and thus previously 
considered, at the time of the prior Board decisions.  

The Board finds that while such testimony is new, it is 
essentially cumulative of the Veteran's and L.C.'s earlier 
statements that the Veteran had incurred a head injury during 
his period of active service.  The Veteran's statements 
pertaining to an alleged in-service head injury were 
previously considered in the Board's April 1989 decision, and 
the statements of both the Veteran and L.C. were considered 
in the Board's May 1996 decision.  Such testimony is not 
material as it cumulative and redundant of statements 
previously of record, and does not pertain to an element 
necessary to establish entitlement to service connection.  
The testimony does not provide an unestablished fact 
necessary to substantiate the claim nor does such testimony 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the evidence does not establish a fact necessary 
to substantiate the claim, and the claim of service 
connection for residuals of a head injury cannot be reopened 
on the basis of this evidence.  38 C.F.R. § 3.156(a).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen entitlement to service connection 
for residuals of a head injury is not new and material, and 
does not serve to reopen the claim.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, no further adjudication of the claim 
is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991).  Because the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



CUE 

The Veteran contends that the December 1956 rating decision 
that granted service connection and assigned a zero percent 
disability rating for anxiety reaction was clearly and 
unmistakably erroneous.  In essence, he argues that the RO 
erroneously assigned only a zero percent disability rating 
for anxiety reaction when it should have instead assigned a 
100 percent disability rating.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Phillips v. Brown, 10 
Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  Further, the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non-specific claim of "error" meet the 
restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether CUE is 
present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet. App. at 245, 
quoting Russell, 3 Vet. App. at 313-14. 

The Veteran contends that the RO's December 1956 rating 
decision granting service connection and assigning a 0 
percent disability rating for anxiety reaction should have 
instead assigned a 100 percent disability rating for anxiety 
reaction, thereby rendering this decision clearly and 
unmistakably erroneous.  The Veteran and his spouse contend 
that because the Veteran was discharged from service due to a 
physical disability, in this case anxiety reaction, that VA 
should have assigned his service-connected disability a 100 
percent disability rating upon separation from service.

At the hearing before the Board, the Veteran's spouse 
repeatedly referred to a document from the Department of the 
Navy showing that the Veteran had been discharged from 
service due to a physical disability.  As will be discussed 
in detail below, at the time of issuance of the December 1956 
rating decision, the evidence of record already contained 
documentation reflecting that the Veteran was discharged from 
service due to his anxiety reaction, and as a result service 
connection was established the day following separation from 
service.  Again, as will be discussed in detail below, it 
appears that the Veteran and his spouse are merely expressing 
disagreement with how the RO weighed and evaluated the 
evidence in December 1956 in initially assigned a 
noncompensable rating.  In any event, with regard to any 
"new" evidence that the Veteran or his spouse believe 
exists, the Board again notes that a determination of whether 
a prior decision was based on CUE must be based on the record 
and the law that existed when that decision was made.  
Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 
313-14. 

At the time of the December 1956 RO decision, the record 
included the Veteran's claim for benefits and his service 
treatment records.

The Veteran's service treatment records show that he received 
treatment for anxiety reaction in April 1956.  He was found 
to be well-oriented in all spheres with a clear sensorium and 
no delusions or hallucinations.  He seemed to be anxious, 
tense, and depressed as well as greatly hampered by 
insecurity in using words.  He was also seen as somewhat 
impulsive with a tendency towards the use of projection as a 
defense mechanism.  The physician found that the Veteran's 
anxiety reaction was due to his educational deficits, his 
difficulty in adjusting to shipboard life, and the financial 
strain placed on him by his family.  A May 1956 report from 
the Physical Evaluation Board revealed the Veteran to be 
unfit to perform his duties due to anxiety reaction.  It 
found that the Veteran's disability was considered to be 10 
percent disabling in accordance with Diagnostic Code 9103, 
which contemplated psychasthenia.  

The evidence of record shows that the Veteran failed to 
report to his October 1956 scheduled VA examination.  
However, he did subsequently report to a February 1957 VA 
examination in which he complained of bloody noses, 
headaches, and poor memory.  Examination revealed a neat 
appearance and friendly and cooperative manner.  The Veteran 
was well-oriented in all spheres, had appropriate emotional 
reactions, and good attention.  He did not appear to be 
unduly tense, apprehensive, tremulous, or depressed, nor was 
there any evidence of disturbances of memory, train of 
thought, mental grasp, perception, or ideational content.  
There were no hallucinations, delusions, obsessions, or 
compulsions.  The Veteran had poor insight into his condition 
as well as immature judgment.  He did not exhibit any 
psychosis or psychopathy.  The examiner diagnosed him with 
chronic anxiety reaction in a schizoid personality.  

The law that was in effect in December 1956 stated that as to 
disability resulting from injury or disease of service 
origin, evaluation would be made on the basis of the average 
impairment of earning capacity.  38 C.F.R. § 4.2061 (1938).  

The law also provided that every person applying for or in 
receipt of compensation or pension for disability shall 
submit himself to examination by a duly authorized VA medical 
examiner as frequently and at such times and places as may be 
reasonably required.  38 C.F.R. § 2.1184 (1938).  

Under the Schedule for Rating Disabilities that was in effect 
in December 1956, the rating criteria for anxiety hysteria 
(rated as psychasthenia) allowed for a zero percent 
disability rating for mild symptoms.  A 10 percent disability 
rating was warranted for moderate symptoms.  A 30 percent 
disability rating was warranted for moderately severe 
symptoms; with persistent phobias, obsessions, or 
compulsions, fairly numerous and materially circumscribing 
activity, producing fairly constant moderate anxiety reaction 
or perhaps occasional severe situation anxiety episodes; 
productive of considerable social and industrial 
inadaptability.  A 50 percent disability rating was warranted 
for severe symptoms; with characteristic indecision, and 
severe phobias, obsessions, compulsions, or anxiety reaction 
association with several important or common situations; 
productive of severe social and industrial inadaptability.  A 
maximum 80 percent disability rating was warranted for 
pronounced symptoms; with irresolution amounting to aboulia, 
or severe anxiety reaction associated with almost all daily 
activities; consistent deterioration of the general health, 
persistent and continuous; in symptom combinations that are 
persistent, continuous, and productive of nearly complete 
social and industrial inadaptability.  Schedule for Rating 
Disabilities 132-133 (United States Government Printing 
Office 1945).

The rating criteria for anxiety state (rated as neurasthenia) 
in effect in December 1956 allowed for a zero percent 
disability rating for mild symptoms.  A 10 percent disability 
rating was warranted for moderate symptoms.  A 30 percent 
disability rating was warranted for moderately severe 
symptoms; characteristic mental and physical fatigability 
unrelated to disease process or toxic agents, with fairly 
frequent headaches not due to toxemia, uncorrected visual 
defect, etc., fairly frequent prolonged periods of insomnia, 
or objectively ascertained vasomotor instability, 
approximating neurocirculatory asthenia with decided 
reduction in exercise tolerance; productive of considerable 
social and industrial inadaptability.  A 50 percent 
disability rating was warranted for severe symptoms; 
characteristic findings in marked and persistent form with 
definite compatible physical asthenia, i.e., loss of weight, 
circulatory disturbance, vasomotor changes, tremors, 
objectively substantiated; productive of severe social and 
industrial inadaptability.  A maximum 80 percent disability 
rating was warranted for pronounced symptoms; with persistent 
insomnia, neuromuscular asthenia, emaciation, 
gastrointestinal atony; with instability, inability to 
concentrate; depression; in symptom combinations that are 
persistent and continuous such as to produce nearly complete 
social and industrial inadaptability.  Schedule for Rating 
Disabilities 131-132 (United States Government Printing 
Office 1945).    

Additionally, under the Schedule for Rating Disabilities that 
was in effect in December 1956, a psychosis or psychoneurosis 
that had its onset as an incident of battle or enemy action, 
or following bombing, shipwreck, imprisonment, exhaustion, or 
prolonged operational fatigue, required special attention for 
the purposes of benefit payment.  If the condition was 
persistent and resisting treatment, so as to warrant 
discharge, it was to be considered severe at the time of 
discharge and rated at least 50 percent disabling.  Schedule 
for Rating Disabilities 123 (United States Government 
Printing Office 1945). 

In the December 1956 rating decision, the RO granted service 
connection for anxiety reaction and assigned a zero percent 
rating, effective June 19, 1956, the day after the Veteran 
was discharged from service.  Because the Veteran failed to 
show up to his scheduled October 1956 VA examination, the RO 
assigned only a 0 percent rating for his anxiety reaction 
because it did not have the information that it had sought in 
the VA examination and had to come to a determination solely 
on the basis of reliable information included in the record.  

The Veteran subsequently reported to a February 1957 VA 
psychiatric examination, and in an April 1957 rating 
decision, the RO assigned a 10 percent disability for the 
Veteran's moderate anxiety reaction, effective June 19, 1956.  

On the basis of the evidence, the Board cannot conclude that 
the December 1956 rating decision was clearly and 
unmistakably erroneous.  While the Veteran was discharged 
from service due to his anxiety reaction, which was 
considered to be a psychoneurosis according to the Schedule 
for Rating Disabilities in effect at the time, his disability 
was not found to be due to an incident of battle or enemy 
action, or following bombing, shipwreck, imprisonment, 
exhaustion, or prolonged operational fatigue.  Instead, the 
April 1956 physician who examined the Veteran had determined 
that the Veteran's anxiety reaction was due to his 
educational deficits, his difficulty in adjusting to 
shipboard life, and the financial strain placed on him by his 
family.  Thus, an initial rating in excess of 10 percent 
(awarded in the April 1957 rating decision) for the Veteran's 
anxiety reaction was not warranted under the provisions for 
"war" psychosis or psychoneurosis.  See Schedule for Rating 
Disabilities 123. 

Furthermore, the Veteran did not report to his October 1956 
VA examination.  Although the May 1956 Physical Evaluation 
Board recommended that the Veteran be given a 10 percent 
disability rating for his anxiety reaction in accordance with 
the diagnostic criteria for psychasthenia, there were no 
accompanying examination findings supporting this 
recommendation.  Therefore, the only competent medical 
evidence at the time of the December 1956 rating decision was 
the April 1956 service treatment record where the Veteran was 
first diagnosed with anxiety reaction and shown to be well-
oriented in all spheres with a clear sensorium and no 
delusions or hallucinations.  He appeared anxious, tense, 
depressed, and greatly hampered by insecurity in using words.  
He was also seen as somewhat impulsive with a tendency 
towards the use of projection as a defense mechanism.  There 
was no evidence that the Veteran had pronounced symptoms as 
would be required for the maximum ratings under the 
diagnostic criteria for either neurasthenia or psychasthenia.  
See Schedule for Rating Disabilities 131-133.  The Veteran 
had no irresolution amounting to aboulia; severe anxiety 
reaction associated with all daily activities; consistent 
deterioration of the general health; persistent insomnia, 
neuromuscular asthenia, emaciation, or gastrointestinal 
atony; instability and inability to concentrate; depression; 
or any symptom combinations that were so persistent and 
continuous so as to produce nearly complete social and 
industrial inadaptability.  Id.  Moreover, even if the 
Veteran had been entitled to the maximum rating under either 
Diagnostic Code 9101 or 9103 at the time of the December 1956 
rating decision, both Diagnostic Codes 9101 and 9103 only 
provided for a maximum 80 percent disability rating.  
Therefore, a 100 percent disability rating for the Veteran's 
anxiety reaction, effective June 19, 1956, was neither 
warranted or available at the time of the December 1956 
rating decision. 

Because the available medical evidence pertaining to the 
Veteran's anxiety reaction in December 1956 did not fit the 
criteria for a maximum disability rating, and the applicable 
rating criteria at the time did not provide for a 100 percent 
disability rating for anxiety reaction, the Board finds that 
the December 1956 rating decision was not clearly and 
unmistakably erroneous.

The claim of CUE in the December 1956 rating decision that 
granted service connection and assigned a zero percent rating 
for anxiety reaction essentially seeks to have the Board 
reweigh the evidence.  However, the December 1956 RO decision 
considered the Veteran's service treatment records and post-
service evidence in their entirety when rendering its 
decision.  The December 1956 RO decision relied on evidence 
that the Veteran's anxiety reaction had not been manifested 
by pronounced symptoms when the appropriate diagnostic 
criteria for the applicable Rating Schedule were applied.  
The current CUE claim would have the Board reweigh that 
evidence and arrive at a different conclusion.  However, a 
CUE claim cannot succeed unless the error compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  The present 
case does not compel that conclusion.  At most there is a 
reasonable disagreement with the manner in which the RO 
weighed and evaluated the evidence; however, a claim of CUE 
on the basis that the previous adjudication had improperly 
weighed and evaluated the evidence never rises to the 
stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  

In light of the foregoing, the Board concludes that the 
correct facts, as known at the time, were before VA 
adjudicators at the time of the December 1956 rating decision 
and that the statutory and regulatory provisions extant at 
the time were correctly applied.  The Board finds that there 
was no error which was undebatable and of the sort which, had 
it not been made would have manifestly changed the outcome at 
the time it was made.  

Thus, based on the following, the evidence does not support a 
finding that the December 1956 rating determination was 
clearly and unmistakable erroneous in granting service 
connection and assigned a zero percent disability rating for 
anxiety reaction.  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for residuals of head injury, 
the appeal is denied.

The December 1956 rating decision was not clearly and 
unmistakably erroneous in granting service connection and 
assigning a zero percent rating for anxiety reaction.  The 
appeal is denied.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


